DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al (US 2016/0073494; hereinafter Uchida), in view of Srinivas et al (US 2013/0056244; hereinafter Srinivas).
•	Regarding claim 1, Uchida discloses an electroconductive film (figures 1 and 3) comprising: 
a light-transmitting base material (element 10 in figures 1 and 3 and ¶ 46), 
a plurality of light-transmitting electroconductive parts provided on one surface of the light-transmitting base material (elements 12 in figures 1 and 3 and ¶s 42 and 52), and 
a light-transmitting nonconductive part located between the electroconductive parts (elements 12i in figures 1 and 3 and ¶s 42 and 52), 
wherein each of the electroconductive parts contains a light-transmitting resin and an electroconductive fiber incorporated in the light-transmitting resin (¶s 42 and 64); [and]
¶ 42).
However, Uchida fails to explicitly disclose where the three-dimensional arithmetic average roughness on the surface of the nonconductive part is 6 nm or more.
	In the same field of endeavor, Srinivas discloses where:
the nonconductive part exhibits no conductivity (¶s 179 and 180), [and]
the three-dimensional arithmetic average roughness on the surface of the nonconductive part is 6 nm or more and 80 nm or less (¶s 67-70, 75, 81, and 83, in view of ¶s 146, 147, 179, and 180, where these limitations are met when nanowires (¶ 83) are formed to have a length in the range of “about 500 nm to 50 μm” (¶ 83), a diameter in the range of “about 1 nm to about 100 nm” (¶ 83), an embedded volume in the range of “about 0% by volume and up to about 90%, up to about 95%, or up to about 99% by volume” (¶ 83), and an extension distance from an embedding surface in the range of “from about 1 nm to about 50 nm [or] from about 50 nm to 100 nm” (¶ 70) and are then ablated (¶s 179 and 180); for example, assuming the diameter is 100 nm, the length is 1 μm, the embedded volume is 50%, and the nanowires are substantially parallel (¶ 75) and arranged in a single layer, the resultant roughness will be, on average (¶ 69), approximately 50 nm when the half-embedded nanowires have been ablated, which is between the claimed 6 nm and 80 nm; even if a single layer is not used, the diameter, length, and embedded volume of the nanowires can be adjusted (¶ 83) in order for the roughness to be within the claimed range; it should also be noted that one of ordinary skill in the art would have understood that each of these variables could be optimized through routine experimentation “in accordance with a particular application” (¶ 70) to optimize the surface roughness and that the roughness of an ablated portion would be determined based at least in part on the volume and depth of the nanowires located below the embedding surface prior to ablation). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Uchida according to the teachings of Srinivas, for the purpose of preventing users from observing electrically isolated patterns in a display (¶ 162).
Uchida discloses where:
Claim 3:	the electroconductive fiber has a fiber length of 1 μm or more (¶ 58).
Claim 4:	the electroconductive fiber has a fiber diameter of 200 nm or less (¶ 58).
Claim 5:	the electroconductive film has a haze value of 5% or less (¶ 67).
Claim 6:	the electroconductive film has a total light transmittance of 80% or more (¶ 46).
Claim 7:	the electroconductive film according to claim 1 is included in a touch panel (¶ 54, in view of ¶ 2).
Claim 8:	the touch panel according to claim 7 is included in an image display device (¶ 54, in view of ¶ 2).
Claim 9:	the electroconductive film according to claim 1 is included in an image display device (¶ 54, in view of ¶ 2).
•	Regarding claims 10 and 11, Uchida, in view of Srinivas, discloses everything claimed, as applied to claim 1.  However, Uchida fails to disclose the additional details of the conductive parts.
	In the same field of endeavor, Srinivas discloses where:
Claim 10:	each of the conductive parts has a thickness of less than 300 nm (¶ 81, in view of ¶ 83; where, continuing the example from the previous rejection of claim 1, the thickness of the host material would be within the range of 100 nm to 500 nm, which range overlaps the claimed range).
Claim 11:	the nonconductive part has a thickness of less than 300 nm (¶ 81, in view of ¶ 83; where, continuing the example from the previous rejection of claim 1, the thickness of the host material would be within the range of 100 nm to 500 nm, which range overlaps the claimed range).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Uchida according to the teachings of Srinivas, for the purpose of preventing users from observing electrically isolated patterns in a display (¶ 162).

Response to Arguments
Applicant's arguments filed 21 October 2021 have been fully considered but they are not persuasive.
a.	Regarding applicant’s arguments that “there is no teaching or suggestion in the cited references that limiting the upper end of the range of SRa to 80 nm or less as required in claim 1 would be beneficial in addressing white turbidity” because “Uchida does not disclose the range of SRa” and “Srinivas discloses haze but does not disclose white turbidity” (page 6), the examiner agrees.  However, while applicant has claimed a “haze value” in claim 5 and “light transmittance” in claim 6, applicant has not claimed the concept of “limiting the upper end of the range of SRa” to address “white turbidity” or the concept of the prevention of renewed conductivity following a durability test.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
	Additionally, as explained in the preceding rejection of claim 1, Srinivas discloses multiple ranges of dimensions for designing patterned transparent conductors including nanowires and insulating portions and further discloses in ¶ 70 where “[t]he degree of embedding and surface coverage of additives for a surface-embedded structure can be selected in accordance with a particular application”.  Therefore, even though Uchida and Srinivas fail to explicitly disclose a single embodiment having the exact claimed range, the ranges of Srinivas encompass the claimed range and render it obvious.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        03/02/2022